Exhibit 10.1
Prepared by and return to:
Wyndham Vacation Resorts, Inc.
Office of the General Counsel
8427 South Park Circle
Orlando, Florida 32819
Attn: George Hewes, Esq.
SECOND AMENDMENT TO THE SECOND AMENDED
AND RESTATED FAIRSHARE VACATION PLAN
USE MANAGEMENT TRUST AGREEMENT
     This Second Amendment to the Second Amended and Restated FairShare Vacation
Plan Use Management Trust Agreement (this “Second Amendment”) is made effective
as of the 15th day of February, 2010 by and between the Fairshare Vacation
Owners Association, an Arkansas nonprofit corporation (the “Trustee” or,
alternatively, the “Association”) and Wyndham Vacation Resorts, Inc., a Delaware
corporation (“Wyndham”).
WITNESSETH THAT:
WHEREAS, the Second Amended and Restated FairShare Vacation Plan Use Management
Trust Agreement dated as of March 14, 2008 (the “Trust Agreement”) amended and
restated that certain Amended and Restated FairShare Vacation Plan Use
Management Trust Agreement dated January 1, 1996, as amended, and said Amended
and Restated FairShare Vacation Plan Management Use Trust Agreement amended and
restated that certain FairShare Vacation Plan Use Management Trust Agreement
dated June 26, 1991 which established a trust to permit the Beneficiaries to use
and exchange Use Rights available through the Trust;
WHEREAS, the Trustee and Wyndham executed the First Amendment to the Second
Amended and Restated FairShare Vacation Plan Use Management Trust Agreement
dated March 16, 2009 (the “First Amendment” and the Trust Agreement as amended
by the First Amendment is hereinafter called the “Amended Trust Agreement”);
WHEREAS, the Trustee is the entity responsible for certain duties and
obligations in connection with the operation and administration of the Trust, as
set forth in the Amended Trust Agreement;
WHEREAS, the Trustee has determined, after thorough consideration and analysis,
that the Amended Trust Agreement warrants being amended to clarify the Trustee’s
and the Plan Manager’s authority to assess fees against those Members whose
installment payment or annual payment of the Club Wyndham Plus Assessment, whose
payment of fees for special requested services and/or whose payment of any other
amount due to the Trustee or the Plan Manager is delinquent and to clarify other
matters; and

1



--------------------------------------------------------------------------------



 



WHEREAS, the parties hereto desire, in accordance with the terms and provisions
of Section 14.05 of the Amended Trust Agreement, to modify the terms of the
Amended Trust Agreement as set forth in this Second Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto mutually agree
as follows:
1. This Second Amendment and the Amended Trust Agreement shall, for all
purposes, be deemed to be one instrument. In the event of any conflict between
the terms and provisions of this Second Amendment and the terms and provisions
of the Amended Trust Agreement, the terms and provision of this Second Amendment
shall, in all instances, control and prevail. Except as expressly defined
herein, all words and phrases which are defined in the Amended Trust Agreement
shall have the same meanings in this Second Amendment as are ascribed to them in
the Amended Trust Agreement.
2. All references in the Amended Trust Agreement to “FairShare Plus” or “Club
Wyndham Plus” shall be revised to read “CLUB WYNDHAM Plus.” Thus, for example,
the second sentence of the definition of the term “Plan” in Article I of the
Amended Trust Agreement shall read as follows:
“The Plan is also known as the CLUB WYNDHAM Plus Program.”
3. The definition of Program Fund set forth in Article I is deleted in its
entirety and the following is substituted in lieu thereof:
“‘Program Fund’ means the account or accounts in which the Program Fee and all
other amounts (other than OA Fees) paid to the Trustee or the Plan Manager under
this Trust Agreement or the Directory are deposited to pay the expenses incurred
in connection with the operation and administration of the Plan.”
4. The following defined term shall be added to Article I of the Amended Trust
Agreement, Definitions:
“‘CLUB WYNDHAM Plus Account’ means the sum of all assessments, fees, charges and
other amounts payable by a Member to the Trustee or the Plan Manager, including,
without limitation, a Member’s CLUB WYNDHAM Plus Assessment or installments
thereof and fees payable to the Trustee or the Plan Manager for special services
requested by the Member.”
5. Section 3.04 of the Amended Trust Agreement is deleted in its entirety and
the following is substituted in lieu thereof:
“3.04 Wyndham. Wyndham, in its capacity as the developer of resort communities
and Vacation Plans or as the sales and marketing agent of Property Interests for
Third Parties, shall have the right to sell Property Interests to purchasers
who, after such purchase, voluntarily elect to subject such Property Interests
(or the Use Rights therein) to this

2



--------------------------------------------------------------------------------



 



Trust Agreement or to sell Property Interests which have been subjected to this
Trust Agreement prior to such sale, in either case for cash or other terms
acceptable to Wyndham. With respect to the Property Interests subjected to this
Trust Agreement which it owns (and therefore prior to the sale thereof by
Wyndham), Wyndham, as such developer, may finance, with one or more lenders,
such Property Interests, and may deliver to any such lender, deeds of trust,
mortgages or other security instruments or liens against such Property
Interests. Wyndham, as such developer, may also pledge to one or more lenders
the Purchase Agreements or promissory notes given by Members secured by UCC-1
Financing Statements, mortgages, deeds of trust, or other security instruments.
Any such liens or security interests shall contain subordination language which
subordinates the lenders’ interest in the Property Interest encumbered by such
lien or security interest to that of the Member so long as such Member is not in
default of the contractual obligations under the Member’s Purchase Agreement or
promissory note.”
6. Section 5.03 of the Amended Trust Agreement is deleted in its entirety and
the following is substituted in lieu thereof:
“5.03 Addition of Accommodations. Wyndham, in its sole and absolute discretion,
or the Plan Manager (with Wyndham’s consent) may, from time to time, (a) cause
resort communities and Vacation Plans (whether developed by Wyndham or Third
Parties) to enter into affiliation arrangements with the Trust with the
intention, as noted in Section 3.04, that either (i) the purchaser of a Property
Interest therein would have the right, on a voluntary basis, to assign the Use
Rights therein to the Trust after such purchase or (ii) the Property Interests
therein would have been previously subjected to this Trust Agreement and
therefore, the purchaser thereof would automatically become a Member, and
(b) cause the Property Interests in additional Accommodations, interests or
rights in other real or personal property and/or rights in or to services to be
transferred or otherwise made available to the Members through the Plan, all of
such actions to occur without the consent of any of the other Members or the
Trustee; but under no circumstances shall Wyndham or the Plan Manager be
required to make any such transfers. The addition to the Plan of Property
Interests (or the Use Rights therein) in Accommodations, interests or rights in
other real and personal property and/or rights in or to services may result in
the addition of new Members who will compete with existing Members in making
reservations for the use of the Trust Properties, and may also result in an
increase in the Program Fee.”
7. Section 8.01 of the Amended Trust Agreement is deleted in its entirety and
the following is substituted in lieu thereof:
“8.01 Restrictions on Encumbrances. Trustee, in its capacity as Trustee under
this Trust Agreement, shall not encumber any of the Trust Properties or other
assets of the Plan (including the escrowed OA Fees), except to the extent of the
lien or security interest in favor of the Trustee for the outstanding balance of
each Member’s CLUB WYNDHAM Plus Account (other than the portion thereof
constituting OA Fees) (as provided in Section 10.07 below); provided, however,
the Trustee shall not be restricted

3



--------------------------------------------------------------------------------



 



from accepting on behalf of the Trust a conveyance of a Property Interest (or
the Use Rights therein) which Property Interest has encumbrances or other
interests which are or may be prior to those of any Beneficiary provided the
provisions of ARTICLE VI, Section 6.01 (b) have been met.”
8. Section 10.07 of the Amended Trust Agreement is deleted in its entirety and
the following is substituted in lieu thereof:
“10.07 Delinquent CLUB WYNDHAM Plus Account. A Member’s CLUB WYNDHAM Plus
Account shall be deemed to be delinquent if (1) such Member shall fail to pay
when due (a) his CLUB WYNDHAM Plus Assessment, or any installment thereof,
(b) any fees charged by the Trustee or the Plan Manager for specially requested
services pursuant to this Trust Agreement or the Directory, or (c) any other
amount due the Trustee or the Plan Manager and (2) such failure shall continue
for thirty (30) days after the date that the Trustee (or the Plan Manager on
behalf of the Trustee) sends written notice thereof. A past due notice or a
notice of failure of collection shall be deemed to satisfy the requirement for
such written notice. Once a Member’s CLUB WYNDHAM Plus Account becomes
delinquent, (i) such Member shall no longer be entitled to use his Points in the
Plan unless and until such delinquency is cured and (ii) the Trustee (or the
Plan Manager on behalf of the Trustee) shall have the right, to the extent not
expressly prohibited by applicable law, to assess against and collect from such
Member and add to his CLUB WYNDHAM Plus Account (x) a late fee in an amount
determined by the Plan Manager as reasonable compensation for the additional
administrative burden created by the delinquency, to be assessed against each
payment, installment, fee or other amount that is so delinquent and
(y) collection costs and expenses incurred by the Plan Manager in collecting
from a Member late fees and the delinquent portion of his CLUB WYNDHAM Plus
Account, which costs and expenses shall reasonably approximate the Plan
Manager’s actual collection costs and expenses. Further, the Trustee shall have
(and each Member, by acquiring a Property Interest subject to this Trust
Agreement or by assigning to the Trust the Use Rights in his Property Interest,
shall be deemed to have granted to the Trustee) a lien or security interest in
such Member’s Use Rights (or Property Interest) to the extent of the outstanding
balance of such Member’s CLUB WYNDHAM Plus Account (except for the portion
thereof constituting OA Fees), which lien or security interest shall, in all
respects, be subordinate to both (A) the lien or security interest of the
underlying OA with respect to the OA Fees owed to it and (B) the lien or
security interest of any lender who has a provided purchase money financing in
connection with such Member’s Property Interest. Upon the occurrence of such a
delinquency, the Trustee is hereby authorized to take all steps necessary to
perfect its lien or security interest and to enforce its lien or security
interest in any manner permitted by applicable law, including, but not limited
to, a suit at law or a power of sale or enforcement of its lien or security
interest in the manner provided for under applicable law.”
9. Section 10.08 of the Amended Trust Agreement is deleted in its entirety and
the following is substituted in lieu thereof:

4



--------------------------------------------------------------------------------



 



“10.08 Withdrawal from Trust. In the event a Member withdraws his Property
Interest (or the Use Rights therein) from the Trust for any reason, such Member
shall be entitled to receive a refund of the prepaid OA Fee held in the Escrow
Account on his behalf. The amount of the refund shall equal the balance of the
withdrawing Member’s prepaid OA Fees less any administrative fees charged by the
Trustee and/or the Plan Manager in connection with such withdrawal. The portion
of such Member’s CLUB WYNDHAM Plus Account not constituting OA Fees is not
refundable.”
10. Section 11.07 of the Amended Trust Agreement is deleted in its entirety and
the following is substituted in lieu thereof:
“11.07 Delinquent Payments. The Trustee reserves the right to prohibit a Member
from utilizing his Points to reserve or use Accommodations, in the event of a
delinquency in the payment of any amounts due to Wyndham or any other seller,
lender or lienholder related to such Member’s Property Interest or Points, or in
the event of a delinquency in such Member’s CLUB WYNDHAM Plus Account.”
11. Section 12.01 of the Amended Trust Agreement is deleted in its entirety and
the following is substituted in lieu thereof:
“12.01 Sale or Transfer. A Member may sell or otherwise transfer his Property
Interest and Points provided such Member gives notice to the Trustee at the
address specified herein and provided further that the Points allocated to a
Property Interest (or the Use Rights therein) may not be sold separate from such
Property Interest. A Member may not transfer his Property Interest nor permit
others to use the Points associated therewith unless such Member is current in
his payment of all amounts due under his CLUB WYNDHAM Plus Account and such
Member is current in the payment of any other financial obligation to the Trust
or to any OA. The transfer of a Property Interest and the Points associated
therewith may not result in a Member owning less than the minimum number of
Points needed to reserve one week in an Accommodation. A Member desiring to
transfer his Property Interest must also obtain the written consent of Wyndham,
which consent may be withheld if the Member is delinquent in the payment of any
obligations then due Wyndham under his Purchase Agreement, or under a mortgage,
deed of trust or other security instrument encumbering his Property Interest, or
if the terms and conditions of the Member’s Assignment Agreement prohibit or
condition the sale, conveyance or transfer of the Membership to persons other
than Wyndham. Wyndham and/or the Plan Manager has the right, in its discretion,
to charge an enrollment fee for the purchaser to join the Plan with respect to
the Property Interest being transferred, and a reasonable transfer fee for
documenting the transfer of a Property Interest and the appurtenant Points.”
12. Section 13.03 of the Amended Trust Agreement is deleted in its entirety and
the following is substituted in lieu thereof:

5



--------------------------------------------------------------------------------



 



“13.03 Payment of Delinquencies. Neither the Plan Manager, the Trustee, the
Association nor Wyndham shall be responsible for paying any CLUB WYNDHAM Plus
Assessments or any delinquencies in any Member’s CLUB WYNDHAM Plus Account.”
13. The modifications to the Amended Trust Agreement contained in this Second
Amendment shall become effective on the date first written above, unless
otherwise specifically noted.
14. The Amended Trust Agreement shall remain in full force and effect except as
hereby amended, and the Amended Trust Agreement, as amended by this Second
Amendment, is hereby approved, ratified and confirmed.
[SIGNATURES ON FOLLOWING PAGE]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Second Amended and Restated FairShare Vacation Plan Use Management Trust
Agreement as of the date set forth above.
WYNDHAM VACATION RESORTS, INC.,
a Delaware corporation

         
By:
  /s/ Gary T. Byrd    
 
  Its: Executive Vice President    
 
  Name (Printed) Gary T. Byrd   (SEAL)
 
        FAIRSHARE VACATION OWNERS ASSOCIATION     an Arkansas nonprofit
corporation, in its capacity as TRUSTEE    
 
       
By:
  /s/ Terri Dost   (SEAL)
 
  Its: President    
 
  Name (Printed) Terri Dost    

7



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT

     
STATE OF Florida)
   
 
  ) SS.
COUNTY OF Orange )
   

     On January 5, 2010 before me, the undersigned, a Notary Public in and for
said State, personally appeared Gary T. Byrd personally known to me or proved to
me on the basis of satisfactory evidence to be the person who executed the
within named instrument as Executive Vice President of Wyndham Vacation, Resorts
Inc., a Delaware corporation, executed same in accordance with a resolution of
the Board of Directors of the corporation or the corporate by-laws.
     WITNESS my hand and official seal.
Signature /s/ Anna L. Walton
Anna L. Walton
Notary’s Name (Typed or Printed)

     
STATE OF Florida)
   
 
  ) SS.
COUNTY OF Orange)
   

     On January 5, 2010 before me, the undersigned, a Notary Public in and for
said State, personally appeared Terri Dost personally known to me or proved to
me on the basis of satisfactory evidence to be the person who executed the
within named instrument as President of FairShare Vacation Owners Association,
an Arkansas non-profit corporation, in its capacity as “Trustee”, executed same
in accordance with a resolution of the Board of Directors of the corporation or
the corporate by-laws.
     WITNESS my hand and official seal.
Signature Anna L. Walton
Anna L. Walton
Notary’s Name (Typed or Printed)

8